Citation Nr: 0030958	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  98-19 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right foot 
disorder.  

2.  Entitlement to service connection for memory loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from January 1940 to December 
1944.  

This matter comes before the Board of Veteran's Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in No. Little Rock, Arkansas.  

Historically, service connection was granted for bilateral 
pes planus, and assigned a noncompensable evaluation, by a 
March 1945 rating action.  After a July 1955 rating action 
proposed severance of service connection for bilateral pes 
planus, a February 1956 rating action finalized that proposal 
and severed service connection.  

Previously, the veteran perfected an appeal from an October 
1994 rating decision which denied increased ratings for 
service-connected residuals of shell fragment wounds of the 
right thigh and post operative residuals of a total right 
knee replacement, each rated 30 percent disabling.  However, 
by VA Form 21-4138, Statement in Support to Claim, of 
February 1996 he withdrew that appeal.  

This appeal comes before the Board from an April 1998 rating 
action which, in part, denied service connection for a right 
foot disorder on the basis that new and material evidence had 
not been submitted to reopen the claim since severance of 
service connection for bilateral pes planus and denied 
service connection for a low back disorder (claimed as 
secondary to the service-connected right knee and right thigh 
disorders) and which also denied service connection for 
memory loss (claimed as due to pain from, and medication for 
pain for, the service-connected disabilities of the right 
lower extremity).  A notice of disagreement (NOD) as to these 
denials was received in July 1998 but a September 1998 rating 
action granted service connection for a herniated nucleus 
pulposus (HNP) of the lumbar spine and assigned a 10 percent 
evaluation, effective September 30, 1997.  A statement of the 
case (SOC) as to the claims for service connection for a 
right foot disorder and for memory loss was issued in October 
1998 and a substantive appeal, VA Form 9, was received in 
December 1998 and was accepted as an NOD as to the assignment 
of no more than a 10 percent rating for the low back 
disorder.  In April 1999 a supplemental SOC (SSOC) was issued 
as to the claim for an increased rating for the service-
connected low back disorder.  However, a substantive appeal 
has not been received as to the claim for an increased rating 
for the service-connected low back disorder and, thus, that 
issue is not before the Board.   

Thereafter, a June 2000 rating action denied increased 
ratings for all three of the veteran's service-connected 
disorders (of the right thigh, right knee, and low back) and 
also denied entitlement to a total disability rating due to 
individual unemployability as a result of service-connected 
disabilities.  No NOD has been received as to the June 2000 
rating action.  Consequently, the only issues developed for 
appellate consideration at this time are those listed on the 
title page of this decision.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

The RO has developed the claim for service connection for a 
right foot disorder on the basis that new and material 
evidence has to be submitted because service connection has 
been severed for bilateral pes planus.  However, service 
connection was initially granted for bilateral pes planus on 
the basis of direct incurrence during military service.  
Here, it is claimed that the veteran has a disorder of the 
right foot secondary to his service-connected disorders of 
the right lower extremity.  Also, it is clear that the 
veteran is not now claiming service connection for pes planus 
of the right foot but for other pathology of the right foot.  
Accordingly, this is a new claim not subject to the 
requirement that new and material evidence must be submitted 
to reopen a previous and final denial of a claim for service 
connection.  See 38 U.S.C.A. § 5108 (West 1999). 

In August 1995 Richard A. Bronfman, a podiatrist, stated that 
he had treated the veteran for bunion surgery of the right 
foot in July 1994.  In September 1997 Loren Bartole, a 
podiatrist, stated that the veteran had had surgical 
correction of a Morton's neuroma in the third intermetatarsal 
space of the right foot in August 1996.  Records of these 
surgical procedures are not on file.  

The evidence suggests that the veteran does have memory loss.  
The veteran contends that both pain and medication for relief 
of pain due to service-connected disabilities have caused his 
memory loss.  Private medical records of 1992 and 1993 
revealed that a January 5, 1993 clinical record reflects that 
he complained of a decline in his cognitive ability which he 
had first noticed in 1985 when he believed that he either had 
had a stroke or a reaction to a sulfa medication.  The 
impressions included mild memory impairment and a possible 
cerebrovascular accident (CVA) in 1985. 

In July 1997 Dr. Richard D. Peek stated that the veteran's 
memory loss was related to medical treatment with medications 
utilized to treat his injuries but the physician did not 
clarify which "injuries" the medication was used to treat.  

Two statements in July 1997 from Vicki Maxheimer, a 
registered nurse, of the Arkansas Neurodiagnostic Center 
reflect that the veteran's only one-half of normal level of 
vitamin B12 "can be contributing to your complaints of 
memory loss."  Later that month, there was an impression 
that the veteran's insidious onset and gradually progressive 
memory loss was a gradually progressive dementia of 
Alzheimer's type.  On VA psychiatric examination in November 
1997 the examiner commented that he did not find any evidence 
on examination that suggested that the cognitive problems 
were secondary to either the veteran's shrapnel wound (of the 
right thigh) or his right knee injury.  

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).  

Accordingly, this case is REMANDED for the following: 

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a right foot 
disorder and for memory loss since 
military service.  After securing the 
necessary release, the RO should obtain 
those records which are not already on 
file and associate them with the claims 
folder.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of any right foot 
disability that he may now have.  The 
claims folder should be made available 
to the examiner for review before the 
examination.  All necessary tests and 
studies should be conducted.  The 
examiner should indicate whether it is 
more likely, less likely or as likely as 
not that any right foot disability is 
related to the veteran's service-
connected disabilities.  The examiner 
should indicate what evidence was relied 
upon in arriving at any conclusions.  

3.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and etiology of any memory loss 
that the veteran now has.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  All necessary tests and 
studies should be conducted.  The 
examiner should indicate whether it is 
more likely, less likely or as likely as 
not that any memory loss is related to 
the veteran's service-connected 
disabilities or medication taken for 
service-connected disabilities.  The 
examiner should reconcile any opinion 
with the 1992 and 1993 private medical 
reports, the July 1997 report by Dr. R. 
Peek, the July 1997 opinion of the 
registered nurse from the Arkansas 
Neurodiagnostic Center, and the November 
1997 VA psychiatric examination report.  
The examiner should set forth an 
explanation as to any opinion reached in 
as much detail as is possible.  

4.  After the development requested 
above has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on 
appeal, for which an NOD has been filed, 
remains denied, the appellant and 
representative, if any, should be 
furnished an SSOC and given the 
opportunity to respond thereto.  

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  For 
further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as 
well as any pertinent formal or informal 
guidance that is subsequently provided 
by the Department, including, among 
others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions 
that are subsequently issued also should 
be considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified; however, the veteran is advised 
that failure to cooperate by reporting for scheduled 
examinations may result in the denial of the higher rating 
claim.  38 C.F.R. § 3.655 (2000).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 

- 8 -


